          Case 2:19-cr-00174-WB Document 1 Filed 03/25/19 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                    F'OR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                        CRIMINAL NO. 19.

               v.                                               DATE FILED:

JESSIE PETERS                                                   VIOLATION:
                                                                f8 U.S.C. $ 371 (conspiracy to
                                                                commit health care fraud      - I count)
                                                                Notice of forfeiture


                                     INFORMATION
                                          COUNT ONE

                                             (Conspiracy)

THE UNITED STATES ATTORNEY CHARGES THAT:

       At all times material to this indictment:

               l.     "A-Lab,"   ooC-Lab,"
                                             and   "DB-Lab" were laboratories in the state of Florida

that provided urine sample testing and billed insurance companies for their services.

               2.     Defendant JESSIE PETERS was employed with or a partner in A-Lab, C-

Lab, and DB-Lab. The existence of A-Lab and C-Lab pre-dated defendant PETERS' conspiracy

with others known to the United States Attomey, while DB-Lab was created as part of defendant

PETERS' fraudulent scheme with his co-conspirators, Person        #l   and Person   #2.   Both C-Lab

and DB-Lab operated out of the same Florida address.

               3.     Liberation Way was an entity which purported to provide treatment for

individuals dealing with drug and alcohol addiction. Person #1, Person #2 and Person #3

founded Liberation Way in early 2015. Liberation Way had treatment centers in Yardley, Bala
          Case 2:19-cr-00174-WB Document 1 Filed 03/25/19 Page 2 of 10




Cynwyd, and Fort Washington, all in the Eastern District of Pennsylvania. Doctor #1 purported

to be the "medical director" who was in charge of the treatment of all patients at the various

Liberation Way facilities.

               4.      Medical providers providing care and treatment to patients at Liberation

Way facilities were required to certifu that (1) the services provided were medically necessary,

(2) the services were personally provided by the person signing the form, or by one of his/her

employees acting under the signer's direction, and (3) the information contained in the form was

true, accurate, and complete. The provider's National Provider Identification ("NPI") number

was included as a part of each submission.

               5.      Ramesh Sarvaiya, a medical doctor charged elsewhere, never treated, saw,

or provided care to any patient at any Liberation Way facility. Nonetheless, Sarvaiya ordered,

and participated in the ordering of, urine testing on samples obtained from Liberation Way

patients, which urine samples were sent by Liberation Way staff for testing to laboratories in

Florida, and which test results were forwarded back for inclusion in the medical files of patients

ostensibly under the care of Doctor #1. Testing can be either "presumptive" or "definitive."

Presumptive testing determined the drug that was in the patient's system. Definitive, also known

as qualitative, testing determined the exact drug, and how much of   it was in the sample.

               6.       Independence Blue Cross    ("IBC"), Highmark Blue Shield ("Highmark"),

CIGNA, and FEHBP Blue Cross plan were private insurance companies and health care benefit

programs (collectively, o'the Health Care Benefit Programs") as defined in 18 U.S.C. S 24(b),

that is, they were private plans and contracts, affecting commerce, under which medical benefits,
          Case 2:19-cr-00174-WB Document 1 Filed 03/25/19 Page 3 of 10




items, and services were provided to eligible individuals. IBC also managed plans for patients

who were participants in employee health plans covered by ERISA (Employee Retirement

Income Security Act).

               7.       IBC, Highmark, CIGNA, and FEHBP Blue Cross plans were in "out-of-

network" status, that is, providers not participating under the insurance plans for A-Lab, C-Lab,

and DB-Lab, as well as for insureds who utilized Liberation Way services. As such, the Health

Care Benefit Programs paid significantly higher fees for insured customers who utilized

Liberation Way services, and to the Florida laboratories associated with defendant JESSIE

PETERS to which Liberation Way sent the urine samples of the patients.

                                         The Conspiracv

               8.       From in or about July 2015 through in or about October 2016, in the

Eastem District of Pennsylvania and elsewhere, defendant

                                         JESSIE PETERS

conspired and agreed with others known and unknown to the United States Attorney, to

knowingly and willfully execute a scheme to defraud health care benefit programs, and to obtain

money and property of health care benefit programs by means of false and fraudulent pretenses,

iepresentations, and promises, in connection with the delivery of and payment for health care

benefits, items and services, by causing to be submitted fraudulent health care insurance claims,

in violation of Title 18, United States Code Section 1347.

                                        Manner and Means

               9.       It was part of the conspiracy that Person #1, Person #2   and, Person #3
            Case 2:19-cr-00174-WB Document 1 Filed 03/25/19 Page 4 of 10




founded and designed Liberation Way specifically to operate in an "out-of-network" status for

private insurers, thereby amassing large amounts of money in a short amount of        time. It was

further part of the scheme to target and recruit patients who either had policies with the Health

Care Benefit Programs, or for whom a premium policy for health care benefits could be obtained

from IBC.

               10.     Defendant JESSIE PETERS agreed with Person           #l   and Person   #2that

Liberation Way would ship the urine samples from the patients who attended Liberation Way

locations in the Eastern District of Pennsylvania to PETERS' laboratories in Florida. They

further agreed that the urine samples would be tested for a large, and correspondingly expensive,

array of laboratory tests, and that, no matter the specific purported addiction of the individual

patient, all urines would be tested for the same large array of drugs.

               11.     Defendant JESSIE PETERS agreed that he would kick back to Person                  #l

and Person #2 apercentage, that is, approximately    40%io,   of the money that the insurance

companies paid the laboratories associated with defendant PETERS for conducting tests on the

urine samples sent by Liberation Way.

                12.    Defendant JESSIE PETERS disguised the payments to Person               #l   and

Person #2 as "commission" and "consulting" payments made to apparently independent LLC

companies, including "Al--- LLC," a company associated with Person #1, "H--'W-----s," a

company associated with Person#2, and Philly 180, which purported to be a'oconsulting

company," but which defendant PETERS well knew was a shell company established by Person

#4, a relative of Person #2, solely to be a part of this scheme. None of these LLC companies
          Case 2:19-cr-00174-WB Document 1 Filed 03/25/19 Page 5 of 10




provided any consulting work to defendant PETERS or his laboratories.

                13.    Because the higher number of urine tests resulted in increased monies to

defendant JESSIE PETERS, and consequently to Person           #l   and Person #2,:urine samples were

collected from patients at Liberation Way on a repetitive and overly-frequent basis, so much so

that defendant PETERS' laboratories were sometimes testing a subsequent urine sample for the

same patient even before the results from a prior urine sample were completed and results

communicated back to Liberation Way, before any test results from a prior urine sample could be

forwarded to Doctor   #l for integration into any purported   rehabilitation treatment plan, and

much more frequently than was necessary to treat any addiction.

               14.     Person   #l   solicited Ramesh Sarvaiya to be the doctor who would sign, and

otherwise authorize, urine test requests and to certit/ that the tests were medically necessary,

although Sarvaiya never saw any Liberation Way patient, participated in any way in the

treatment of any patient, or went to any Liberation Way facility.

               15.     Defendant JESSIE PETERS, and others known to the United States

Attorney, caused to be submitted fraudulent claims to the Health Care Benefits Programs for

medically unnecessary urine testing services conducted by laboratories associated with defendant

PETERS.

               16.     As a result of this fraudulent scheme, defendant JESSIE PETERS, and

others known and unknown to the United States Attorney, caused to be submitted more than $9.5

million in fraudulent claims to the Health Care Benefit Programs and caused the Health Care

Benefit Programs to incur losses of approximately $3,405,065.00.
          Case 2:19-cr-00174-WB Document 1 Filed 03/25/19 Page 6 of 10




                                               Overt Acts

                  In furtherance of the conspiracy and to accomplish its objects, defendant




and others known and unknown to        the;:a J",                    committed the following overr
                                                          ^-i;.r,
acts, among others, in the Eastern District of Pennsylvania and elsewhere:

                  1.      In or about July 2015, defendant JESSIE PETERS met with Person #1 and

Person #2 to discuss creating a scheme whereby Person        #l   and Person #2 would send all the

urine samples for patients attending Liberation Way facilities in the Eastern District of

Pennsylvania for treatment of drug and alcohol addictions to drug-testing laboratories associated

with defendant PETERS, in return for which defendant PETERS agreed to kick back a

percentage, that is, approximately    40%o,   of the money obtained from the Health Care Benefit

Programs to Person #1 and Person #2.

               2.         On or about July 28, 2015, defendant JESSIE PETERS forwarded

documents that were provided to Ramesh Sarvaiya, in order to get Sarvaiya's signature on a

"standing order   -   additional tests protocol" with A-Lab in Florida requesting extensive

qualitative testing of all urine samples submitted for Liberation Way patients, with an address in

Bala Cynwyd, Pennsylvania.
           Case 2:19-cr-00174-WB Document 1 Filed 03/25/19 Page 7 of 10




                   3.      On or about July 30, 2015, defendant JESSIE PETERS met with Person

#2   and, Person #4    to sign a contract, purportedly between "A. Solutions," a company in Florida

associated with defendant PETERS, and        Philly 180, a shell company established by Person #1,

Person #2 and Person #4 tobe the repository for the kick back payments. Defendant PETERS

knew that Philly 180 would not actually perform any of the terms of the contract, particularly,

"market [A. Solutions]os services to potential clients."

                   4.      On or about July 30, 2015, Person #4 established a PNC bank account for

Philly   180   with a $100 deposit.

                   5.      On or about August 3,2015, defendant JESSIE PETERS forwarded

documents from A-Lab in Florida to be provided to Ramesh Sarvaiya, in order to get Sarvaiya's

signature on documents requesting testing of urine samples for Liberation Way patients.

                  6.       On or about November 16,2015, defendant JESSIE PETERS forwarded

documents to be provided to Ramesh Sarvaiya, in order to get Sarvaiya's signature on a

"screening protocol" document with C-Lab in Florida requesting extensive qualitative testing      of
all urine samples submitted for Liberation Way patients.

                  7.       On or about January 13,2016, defendant JESSIE PETERS forwarded

documents to be provided to Ramesh Sarvaiya, in order to get Sarvaiya's signature on a

o'screening
               protocol" document with DB-Lab in Florida requesting extensive qualitative testing

of all urine samples submitted for Liberation Way patients.
          Case 2:19-cr-00174-WB Document 1 Filed 03/25/19 Page 8 of 10




                 8.      From in or about August 2015 through October 2016, defendant JESSIE

PETERS, and others known and unknown to the United States Attorney at the laboratories

associated with defendant PETERS received urine samples and testing requests from Liberation

Way and conducted presumptive as well as extensive qualitative testing of all urine samples

submitted for Liberation Way patients, without regard for the results of the presumptive testing,

and without regard for the specific needs of the individual patient in order to accumulate the

most expensive insurance billing opportunities for defendant PETERS, and the laboratories with

which he was associated, to submit to the Health Care Benefit Programs.

                 9-19.   On or about the following dates on the below-referenced checks,

defendant JESSIE PETERS sent, and caused to be sent, a check to Person #4 for a sum        of
money, intended for Person    #l   and Person #2, which amount of money noted below represented

a percentage   of the inflated fraudulent billing proceeds from the Health Care Benefit Programs

obtained as a result of the scheme to test urine samples of Liberation Way patients for medically

unnecessary and extensive qualitative testing:

 OVERT     DATE ON          CHECK              WRITTEN ON         CHECK          NOTATION
 ACT #     CHECK            PAYEE              LAB ACCOLINT       AMOLINT        ON CHECK
 9.        t0-15-2015       Phillv 180         C-Lab              $3,305.04      September 2015
 10.       I l-16-2015      Phillv 180         C-Lab              $20,330.74     September 2015
 11         12-17-2015      Phillv 180         C-Lab              $s2.072.68     Commissions
 12.       0t-20-20t6       Phillv 180         C-Lab              $74,026.54     Commissions
 13.       02-23-2016       Phillv 180         C-Lab              $61,763.01     Commissions
 14.       03-22-2016       Phillv 180         C-Lab              $144.470.16
 15.       04-25-2016       Phillv 180         C-Lab              $173,523.15    Commissions
 16.       05-27-2016       Phillv 180         C-Lab              $81.538.32
 17.       06-28-2016       Phillv 180         C-Lab              $71.28r.54
 18.       07-2t-2016       Phillv 180         C-Lab              $41 ,13 g.g3
 19.       08-22-2016       Phillv 180         C-Lab              $83.368.91     July
           Case 2:19-cr-00174-WB Document 1 Filed 03/25/19 Page 9 of 10




                20.    On or about June 6, 2016, defendant JESSIE PETERS sent, and caused to

be sent, a wire for $81,538.32 from the bank account of     "A. Hold--- 'l,LLC,"   a management


account associated with C-Lab, to the PNC bank account of Philly 180. This wire was in lieu        of
the check referenced in Overt Act #16 which "bounced," that is, was not honored by PNC Bank

because   of inadequate funds in the C-Lab account on which the check was drawn.

                2l-25. On or about the following     dates on the below-referenced checks,

defendant JESSIE PETERS sent, and caused to be sent, checks to Person #1 and Person #2,

made out to them individually and to LLCs associated with Person       #l   and Person #2, after

Person #1, Person #2, Person #3, and Person #4 decided to no longer use       Philly 180 as a vehicle

by which to receive the kickback payments, in an amount noted below which represented a

portion of the inflated fraudulent billing proceeds from the scheme to test urine samples    of
Liberation Way patients for medically unnecessary and extensive qualitative testing:

 OVERT      DATE ON        CHECK                WRITTEN ON          CHECK            NOTATION
 ACT #      CHECK          PAYEE                LAB ACCOI.INT       AMOUNT           ON CHECK
 2t.        09-06-2016     Person #2            DB-Lab               s2s,000.00
 22.        09-07-2016     Person #l            DB-Lab              $s l,633.33      consultins
 23.        09-20-2016     H-W---s LLC          C-Lab               $90.340.7s
 24.        09-20-2016     AI--- LLC            C-Lab               $90,340.75
 25.        r0-28-20r5     AI--- LLC            A. Solutions        $128.462.84

               All in violation of Title   18, United States Code, Section 371.
          Case 2:19-cr-00174-WB Document 1 Filed 03/25/19 Page 10 of 10




                                      NOTICE OF FORFEITURE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

                1.      As a result of the violation of Title 18, United States Code, Section 371 set

forth in this indictment, defendant

                                             IESSIE PETERS

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived, directly or indirectly, from gross proceeds traceable to the commission of such offense.

                2.      If any of the property subject to forfeiture,      as a result of any act or

omission of the defendants:

                        a.        cannotbe locateduponthe exercise ofdue diligence;

                        b.        has been transferred or sold to, or deposited      with,   a   third party;

                        c.        has been placed beyond the        jurisdiction of the Court; or

                        d.        has been substantially diminished in value,

it is the intent of the United   States, pursuant to   Title   18, United States Code, Section 982(b),

incorporating Title 21, United States Code, Section 8530), to seek forfeiture of any other

property of the defendants up to the value of the property subject to forfeiture.

                All pursuant to Title    18, United States Code, Section 982(a)(7).




                                                                          M. MCSWA




                                                       l0
